In mandamus proceedings the alternative writ was quashed September 6, 1938. A writ of error was taken March 6, 1939, which was not "within six months from the date of" the order quashing the alternative writ. Sec. 4619 C. G. L. Simmons v. Hanne, 50 Fla. 267, 39 So. 77, 7 Ann. Cas. 322. The order quashing the alternative writ is not a final judgment. Stateex rel. Rhodes v. Goodson, et al., Liberty County Commissioners, 65 Fla. 475, 62 So. 481.
The writ of error is dismissed.
TERRELL, C. J., and WHITFIFLD, BUFORD, CHAPMAN and THOMAS, J. J., concur.
Justice BROWN not participating as authorized by Section 4687, Compiled General Laws of 1927, and Rule 21-A of the Rules of this Court. *Page 558